Citation Nr: 1135599	
Decision Date: 09/22/11    Archive Date: 10/03/11	

DOCKET NO.  09-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to an increased (compensable) disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VARO in San Diego, California, that confirmed and continued a noncompensable disability rating for the Veteran's bilateral hearing loss disability.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

A review of the record reveals that the Veteran underwent an audiometric examination by VA in January 2009.  At that time testing showed hearing to be within normal limits between 250 and 2,000 Hertz in the right ear with profound sensorineural hearing loss from 3,000 to 8,000 Hertz.  In the left ear, hearing was within normal limits from 250 to 1,000 Hertz, with a mild to moderate sensorineural hearing loss from 1,500 to 2,000 Hertz, and a profound sensorineural hearing loss from 3,000 to 8,000 Hertz.  Word recognition was 96 percent correct at 60 decibels in the right ear and 96 percent correct at 35 decibels in the left ear.  

Recently received at the Board was a report of audiologic testing accorded the Veteran at one of the Scripps Clinic locations in Southern California.  It showed worsened hearing in each ear.  

At the time of his personal hearing in July 2011, the Veteran himself stated that his hearing was getting worse.  He indicated that a civilian specialist "tells me it's just getting worse and worse and worse."  (Transcript, page 6).  The Veteran also gave testimony that he is in receipt of Social Security disability benefits and he testified that his hearing difficulties contribute to his inability to work.  (Transcript, page 10).  In view of the foregoing, the Board believes that a more current examination is in order and the case is REMANDED for the following:

1.  VA should obtain from the Social Security Administration a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the procedures set forth at 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities should be followed.  All records and such responses received should be associated with the claims file.  

2.  The Veteran should then be scheduled for an appropriate examination to determine the current nature and extent of impairment attributable to his bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in conjunction with the examination.  The examination should include all indicated audiometric studies.  The examiner is asked to discuss whether the Veteran's bilateral hearing loss renders him unable to engage in substantial gainful employment, and the examiner should describe the impact of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 445-56 (2007).  If the examiner cannot express any of the requested opinions, he or she should explain the reasons therefor, to include whether additional records and/or studies would be helpful in providing an opinion, and/or whether the opinion cannot be provided because the limits of medical knowledge have been exhausted.  

3.  After completion of the above, the RO should review the expanded record and undertake a merits analysis of the claim for an increased rating for hearing disability.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity for response.  Then, the case should be returned to the Board for appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


